               Case 19-50095-CSS          Doc 158      Filed 03/18/20      Page 1 of 7




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                           )              Chapter 7
                                                 )
DECADE. S.A.C., LLC, et. al.,                    )
                                                 )              Case No. 18-11668 (CSS)
              Debtors.                           )              (Jointly Administered)
__________________________________________)
DAVID W. CARICKHOFF., solely in his              )
capacity as chapter 7 trustee for the estates of )
DECADE, S.A.C., LLC., et al.,                    )
                                                 )
              Plaintiff,                         )
       v.                                        )              Adv. Proc. No.: 19-50095 (CSS)
                                                 )
AARON GOODWIN, REGINA GOODWIN                    )
AND ERIC GOODWIN,                                )
                                                 )              Related Adv. Docket No. 141
              Defendants.                        )


              Memorandum Order Denying Motion For Stay Pending Appeal
                             For Lack Of Jurisdiction

         1.     On July 16, 2018, and October 16, 2018 Decade, S.A.C., LLC and its affiliated

entities filed voluntary petitions with the United States Bankruptcy Court for the District

of Delaware.1 These chapter 7 cases are in progress. On January 23, 2019, the Trustee, on

behalf of the Debtors, filed the Complaint for Declaratory Judgment Determining

Property of the Debtors’ Estate (the “Complaint”) against Aaron, Regina, and Eric

Goodwin (the “Goodwins” or the “Defendants”) in connection with a dispute (the “SPA

Dispute” or the “Dispute”) involving the enforceability of the Share Purchase Agreement



1Del. Bankr. 18-11668, D.I. 1. The Debtors in these Chapter 7 cases are as follows: Decade, S.A.C., LLC,
Gotham S&E Holdings, LLC, Decade, S.A.C. Contracts, LLC., Decade, S.A.C. II, LLC, and Decade, S.A.C.
Executives, LLC (collectively the “Debtors” or “Decade”).
                    Case 19-50095-CSS       Doc 158      Filed 03/18/20       Page 2 of 7




(“SPA”).2 On February 25, 2019, the Goodwins filed an Answer to the Complaint, which

included four counterclaims against the Debtor.3 On March 18, 2019, the Trustee filed the

Answer to Counterclaim.4 On June 27, 2019, this Court issued an Order Assigning

Adversary Proceeding to Mediation.5 Mediation occurred but was not successful.

           2.       Through the Complaint, the Trustee seeks declaratory judgment regarding

the validity of SPA between the Goodwins, Decade Contracts, GAME, GSM, and their

associated entities.        In response to the Complaint, the Goodwins asserted four

counterclaims based in fraud: (i) that the SPA is a product of fraud in the execution, (ii)

fraudulent misrepresentation, (iii) fraudulent inducement, and (iv) a declaration of

unenforceability.6

           3.       On August 23, 2019, the Trustee filed the Trustee’s Motion for Summary

Judgment, seeking summary judgment on count one of his Complaint and seeking

dismissal of each of the Goodwins’ four counterclaims.7 On September 23, 2019, the

Goodwins filed their Memorandum of Law in Opposition to the Trustee’s Motion for



2Adv. D.I. 88 at A-516. The Share Purchase Agreement involves Decade S.A.C. Contracts, LLC (“Decade
Contracts”), Goodwin Associates Management Enterprises, Inc. (“GAME”), Goodwin Sports Management,
Inc. (“GSM”), and their associated entities and parties (Decade, GAME, GSM, and together with their
associated entities and parties, the “Parties”).
3   Adv. D.I. 7.
4   Adv. D.I. 21.
5   Adv. D.I. 62.
6 Adv. D.I. 7. Fraud in the execution, fraudulent inducement, and fraudulent misrepresentation are the
first, third, and second counterclaims of the Defendants’ Answer.
7 Adv. D.I. 86. The four counterclaims for declaratory judgment include: fraud in the execution, fraudulent
inducement, fraudulent misrepresentation, and unenforceability. The Motion for Summary Judgment was
filed together with The Trustee’s Memorandum of Law in Support of His Motion for Summary Judgment (D.I. 87)
and the Appendix to Memorandum of Law in Support of Motion for Summary Judgment (D.I. 88), collectively (the
“Summary Judgment Motion”).

                                                     2
                  Case 19-50095-CSS      Doc 158     Filed 03/18/20    Page 3 of 7




Summary Judgment.8 In response to the Goodwin’s memorandum, on September 30,

2019, the Trustee filed his Memorandum of Law in Support of His Motion for Summary

Judgment.9 The Court heard oral argument on January 6, 2020.

           4.      On January 29, 2020, the Court entered its Opinion and Order in connection

with Trustee’s Motion for Summary Judgment.10 The Court held that the Trustee is

entitled to summary judgment on three of the Goodwins’ counterclaims; specifically, for

fraud in the execution, fraudulent misrepresentation, and fraudulent inducement as the

Defendants cannot establish the requisite elements of these claims. Additionally, because

there are unresolved questions of fact, the Court granted, in part, and denied, in part, the

Trustee’s motion for summary judgment on the Goodwins’ fourth counterclaim for a

declaration of unenforceability. Finally, the Court denied the Trustee’s motion for

summary judgment on count one of Trustee’s Complaint.

           5.      More specifically, the Court’s Order provided as follows:

           For the reasons set forth in the Court’s Opinion dated January 29, 2020, the
           Plaintiff’s Motion for Summary Judgement filed on August 23, 2019 (Adv. D.I.
           86) (the “Motion”) is GRANTED, in part, and DENIED, in part. More
           specifically, the Court denies the Motion as to Count I of the Complaint,
           which seeks declaratory judgement regarding the enforceability and
           validity of the SPA, among other things. The Court grants in part, and
           denies, in part, the Motion as to Counterclaim IV, which seeks a declaration
           of unenforceability as to the SPA (collectively, the “Issues for Trial”). The
           Court grants the Motion as to (i) Counterclaim I, which seeks a declaration
           of fraud in the execution, (ii) Counterclaim II, which seeks a declaration of


8Adv. D.I. 101. This memorandum was filed together with the Appendix to The Goodwins’ Memorandum of
Law in Opposition to the Trustee’s Motion for Summary Judgment (D.I. 102).
9Adv. D.I. 109 (the “Trustee’s Reply”). This memorandum was filed together with The Trustee’s Reply
Appendix in Support of His Motion for Summary Judgment (D.I. 110).
10   Adv. D.I. 132 and 133.

                                                 3
                  Case 19-50095-CSS         Doc 158    Filed 03/18/20   Page 4 of 7




           fraudulent misrepresentation, and (iii) Counterclaim III, which seeks a
           declaration of fraudulent inducement.

           The parties shall meet and confer on the Issues for Trial and shall schedule
           a status conference with the Court within thirty days of the date hereof.

           6.         On February 3, 2020, the Goodwins filed a Notice of Appeal, pursuant to 28

U.S.C. § 158(a)(1) and Rule 8003(a) of the Federal Rules of Bankruptcy Procedure.11

Subsequently, on February 12, 2020, the Goodwins filed a Motion for Stay Pending

Appeal of Order Granting in Part and Denying in Part Plaintiff’s Motion for Summary

Judgement.12 On February 26, 2020, the Trustee filed his Opposition to the Goodwins'

Motion for Stay Pending Appeal and Cross-Motion to Modify the Order on the Trustee's

Motion for Summary Judgment with a supporting Declaration.13 On March 4, 2020, the

Goodwins filed their Reply in Support of Motion for Stay Pending Appeal of Order

Granting in Part and Denying in Part Plaintiff's Motion for Summary Judgment. 14 This is

the Court’s decision regarding the Motion for Stay Pending Appeal.15

           7.         The Court will deny the Motion for Stay Pending Appeal because the Court

was divested of jurisdiction over this matter by the preceding filing of the Notice of

Appeal. While the United States Court for the District of Delaware has addressed the

issue of whether a district court is divested of jurisdiction to enter a stay pending appeal




11   Adv. D.I. 135.
12   Adv. D.I. 141.
13   Adv. D.I. 147 and 148.
14   Adv. D.I. 155.
15Briefing is not complete on Cross-Motion to Modify the Order on the Trustee's Motion for Summary
Judgment. Thus, this Order does not address the Cross-Motion.

                                                   4
                Case 19-50095-CSS             Doc 158       Filed 03/18/20       Page 5 of 7




after a notice of appeal has been filed, it has not directly addressed the jurisdiction of a

bankruptcy court on this same question.16

Generally, the divestment doctrine provides:

                 [The] [f]iling [of] a notice of appeal is an event of jurisdictional
                 significance, conferring jurisdiction on the appellate court,
                 and divesting the court of origin of its control ‘over those
                 aspects of the case involved in the appeal.’ The divestment
                 doctrine is a judge-made rule, the purpose of which is to
                 ‘prevent confusion and inefficiency if two courts were to
                 adjudicate the same issues simultaneously.’ As long as the
                 matters in front of the lower court would not alter the
                 appealed order, the trial court is not divested of jurisdiction.
                 Indeed, a lower court may enforce or implement its order
                 unless the appellant has obtained an order staying the
                 underlying action pending appeal. Thus, courts ‘are not
                 divested of jurisdiction to decide issues and proceedings
                 different from and collateral to those involved in the appeal.17




16  The United States District Court for the District of Delaware is split on the issue of post-appeal
bankruptcy court jurisdiction. Prior to 2004, the district court adopted the minority view, which holds that
a district court does not have jurisdiction to consider a motion to stay pending appeal after a movant has
filed an appeal. See In re Peregrine Systems, Inc., 312 B.R. 755 (D. Del. 2004); In re AWC Liquidation Corp., 292
B.R. 239, 243 (D. Del. 2003). In re Westminister Co., Inc., 74 B.R. 37, 38 (D. Del. 1987). In 2008, however, the
Delaware District Court held the opposite view. See In re W.R. Grace & Co., No. 08-246, 2008 WL 5978951
(D. Del. Oct. 28, 2009); In re Venoco, LLC, Civ. No. 19-mc-07-CFC, 2020 WL 264143 (D. Del. Jan. 17, 2020).
The Third Circuit has not ruled on this issue.
 In re Pursuit Capital Management, LLC, No. 14-10610, 2017 WL 2537234, at *6 (D. Del. June 9, 2017) (citations
17

omitted).

                                                       5
                Case 19-50095-CSS            Doc 158       Filed 03/18/20       Page 6 of 7




         8.      There is case law which supports the divestment doctrine as it has been

stated.18 However, there is also case law that suggests that a trial court retains the power

to enter a stay once an appeal is filed.19

         9.      In view of the uncertainty surrounding the question of a bankruptcy court’s

jurisdiction to issue a stay pending appeal after notice of appeal has been filed—both

within and outside of the Third Circuit—this Court aligns itself with the policy driving

the divestment doctrine.           The purpose of the divestment doctrine is to “’prevent

interference from the lower court while the appeal is pending and to conserve judicial

resource by having only one court at a time review issues.’”20 “[O]nce an appeal is

pending, it is imperative that a lower court not exercise jurisdiction over those issues

which, although not themselves expressly on appeal, nevertheless so impact the appeal . .

. .”).

         10.     Granting a motion to stay pending appeal is an action that is too closely

intertwined with the current issue on appeal before the district court, which would lead

to confusion and less efficient case administration. By deciding not to act, this Court will

maximize the integrity of the appellate process.


18In re Lopez Cancel, 2018 WL 2228172 (D. P.R. May 15, 2018) (holding that a bankruptcy court does not have
concurrent jurisdiction with a district court once a notice of appeal is filed); In re Kendrick Equipment Corp.
60 B.R. 356 (Bankr. W.D. Va. 1986) (holding that the bankruptcy court did not have jurisdiction to reimpose
an automatic stay when the issue was specifically implicated in an appeal taken to the district court); In re
TransTexas Gas Corp., 303 F. 3d 571, 579 (5th Cir. 2002) (holding that the filing of a notice of appeal of a
confirmation order divested the bankruptcy court of jurisdiction over the case and placed jurisdiction in
the appellate court . . . .”).
19In re Ho, 265 B.R. 603 (B.A.P. 9th Cir. 2001) (holding that a bankruptcy court retains the power to enter a
stay once an appeal is filed).
 In re Campanile, No. 17-24902, 2019 WL 968095, at *2 (Bankr. D. N.J. Fe. 25. 2019) (citing In re Sacred Heart
20

Hosp. of Norristown, 204 B.R. 132, 143 (E.D. Pa 1997)).

                                                      6
                Case 19-50095-CSS            Doc 158       Filed 03/18/20       Page 7 of 7




        11.      There is a complication in this case that makes it even more important that

this Court refrain from deciding the Motion for a Stay Pending Appeal. Namely, in this

Court’s opinion, the appeal was improper. As noted above, the Goodwins fled their

notice of appeal as from a final order, i.e., pursuant to 28 U.S.C. § 158(a)(1) and Rule

8003(a) of the Federal Rules of Bankruptcy Procedure.21 However, bankruptcy orders

granting summary judgment as to some but not all claims are generally regarded as

interlocutory and are not appeable as of right, but only with leave of the appellate court.22

In this case, the Court denied plaintiff’s summary judgment motion with regard to Count

One of the Complaint as well as to one of the four counterclaims. The Court further

directed the parties to confer in preparation for trial. Clearly, all matters were not

resolved. This question ultimately falls to the district court to decide. The Court only

notes it as an additional reason not to confuse the situation further by entering a stay

pending appeal.

        12.      Thus, the Motion for Stay Pending Appeal is DENIED for lack of

jurisdiction.

                                                           _____________________________
                                                           Christopher S. Sontchi
                                                           Chief United States Bankruptcy Judge
Dated: March 19, 2020

2128 U.S.C. § 158(a)(1) provides “The district courts of the United States shall have jurisdiction to hear
appeals (1) from final judgments, orders, and decrees.” Rule 8003(a)(1) of the Federal Rules of Bankruptcy
Procedure provides that “An appeal from a judgment, order, or decree of a bankruptcy court to a district
court or BAP under 28 U.S.C. §158(a)(1) or (a)(2) may be taken only by filing a notice of appeal with the
bankruptcy clerk within the time allowed by Rule 8002.”
22See, e.g., In re Trinsum Group, Inc., 467 B.R. 734, 741 (Bankr. SDNY 2012 (citing In re Chateaugay Corp., 922
F.2d 86, 90 (2d Cir. 1990)). See also 11 Moore’s Federal Practice, § 56.130[2][a] (Matthew Bender 3d. ed.)
(“Partial summary judgments do not dispose of an entire case. Therefore, they are considered interlocutory
decisions rather than final decisions.”).

                                                      7
